       Case 4:19-cv-00037-KGB Document 49-3 Filed 03/27/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION


KASEY FOX, et al.                                                        PLAINTIFFS


vs.                             No. 4:19-cv-37-KGB


TTEC SERVICES CORP.                                                     DEFENDANT


                     TEXT OF ELECTRONIC TRANSMISSIONS


Email Notice:

The following is the proposed text to be included in the Notice email to the putative

collective. The email will be sent to all email addresses provided by Defendant from

Josh Sanford’s email, josh@sanfordlawfirm.com.

      Subject: Notice of Overtime Pay Lawsuit Against TTEC Services Corp.

      Body:

      Please see attached notice regarding an overtime lawsuit against TTEC
      Services Corp. The link below will take you to an electronic consent form
      that can be signed online at RightSignature.com.

      If you are using a touchscreen phone, signing the Consent form is a multi-
      step process:
             •      Click the link in this email
             •      Read the consent form
             •      Click the signature box
             •      Sign your name in the signature box
             •      Click “Apply” or “Apply Signature”
             •      Click “Preview” or “Preview Signature”
             •      Click “Submit” or “Submit Signature”

      You are not finished until you press “Submit.” Once you’ve completed the
      signing process, you should receive a confirmation email from
      RightSignature.com, letting you know that you’ve successfully completed
      the document. If you do not receive the email from RightSignature, then
      you have not signed up for the lawsuit.
       Case 4:19-cv-00037-KGB Document 49-3 Filed 03/27/20 Page 2 of 2




      [Link to an electronic copy of the court-approved Electronic Consent to
      Join]


Alternative Text Notice:

      Records reflect that you may be eligible to join a pending lawsuit against
      TTEC Services Corp., for unpaid overtime wages. For additional
      information about the case, including how to join, please click the following
      link: [Link to an electronic copy of the court-approved Notice and
      Electronic Consent to Join].
